DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yanai (JP 20122123179 A) in view of Hideki (United States Patent Application Publication 2015/0002824 A1).
With respect to claim 14, Yanai discloses a laser projector (see fig.1) comprising: a laser source configured to provide a blue beam (see 9 in fig.1), the blue beam comprising a first portion and a second portion; a first dichroic mirror (see 10) configured to receive and allow the blue beam to penetrate; a wavelength conversion module (see 12) configured to receive the first portion and to emit a yellow beam to the first dichroic mirror, and the first dichroic mirror reflecting the yellow beam (see the operation of 10); a second dichroic mirror (see 30 in fig.1) configured to receive and separate the yellow beam reflected by the first dichroic mirror into a green beam and a red beam; a first light valve (34B), a second light valve (34G), and a third light valve (35R) configured to receive and modulate respectively the second portion of the blue beam, the green beam and the red beam; and a beam combiner configured to combine the second portion of the blue beam, the green beam and the red beam, all being modulated, to form a multi-color image (see the operation of 5 in fig.1), wherein the first portion of the blue beam hits the wavelength conversion module, the second portion of the blue beam bypasses the wavelength conversion module (see the wheel 12 in fig.2), and the wavelength conversion module comprises: a reflective substrate (see 19 in fig.1) and a wavelength conversion coating disposed in a shape (see the sector in fig.12) on the reflective substrate configured to receive the first portion of the blue beam to excite the yellow beam but does not explicitly disclose where in the shape is a ring shape.
Hideki discloses where a wavelength conversion coating disposed in the shape is a ring shape (see the semi-annular ring of fig.17A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection to modify the laser projector of Yanai with the teaching of Hideki so that a wavelength conversion coating is disposed in the shape is a ring shape to facilitate color balance.

Allowable Subject Matter
Claims 1, 2, 5-13 are allowed. 
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
With respect to claim 14, applicant argues that wheel 12 with its description does not teach the second portion of the blue beam bypasses the wavelength conversion module. Therefore, Yanai does not teach the limitations of claim 14.
 The examiner respectfully disagrees. The second portion of the blue beam bypasses the wavelength conversion module by virtue of being incident on the reflective substrate 20 without being incident on the on the wavelength conversion module. Therefore, the limitations of claim 14 are two by the wheel 12 and its description.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882